Per Curiam. On September 25, 1997, appellee Sandra K. Henderson filed a motion to dismiss appeal, asserting appellant Stephen V. Henderson failed to file a timely record. The Faulkner County Chancery Court had entered its decree on November 25, 1996, and appellant filed a timely notice of appeal on December 26, 1996. While appellant obtained an extension until June 24, 1997 to file his transcript, he failed to do so until June 25, 1997. Accordingly, we dismissed appellant’s appeal from the November 25, 1996 decree because he tendered his transcript late. Now, appellee contends appellant’s second and third notices of appeal were untimely. On March 12, 1997, appellant filed his second notice of appeal from the November 25, 1996 decree, and on October 23, 1997, he filed a third notice of appeal from the November 25, 1996 decree, but added a January 31, 1997 order, a February 25, 1997 supplemental decree, and an order filed on October 3, 1997. Obviously, the March 12, 1997 notice of appeal was filed outside the time for appealing the trial court’s November 25, 1996 decree, and from what we can glean from the record, his October 23, 1997 notice of appeal was also untimely from all other decrees or orders named except the designated October 3, 1997 order. See Rule 3 of the Appellate Procedure — Criminal. The October 3 order was signed and entered by Judge Gardner regarding contempt and Rule 11 issues.  Based upon this record and appellee’s new motion to dismiss, we dismiss as untimely the appeals from the November 25, 1996 decree, January 31, 1997 order, and February 25, 1997 decree. The appeal from the October 3, 1997 order is timely.